Order of the Appellate Division reversed upon the • ground that on this record the discretion of the courts below under section 330 of the Election Law should have been exercised in petitioner’s favor. Order entered granting petitioner a recount and recanvass of the ballots cast in the primary election held in the First Municipal Court District in the Borough of Brooklyn on September 15, 1953, for the nomination of a Democratic candidate for the office of Justice of the Municipal Court of the City of New York, such recount and recanvass to commence at the office of the board of elections not later than noon on October 23, 1953. No opinion.
Concur: Lewis, Ch. J., Conway, Desmond, Dye, Fuld, Froessel and Van Voorhis, JJ.